Exhibit 10.7

 

KOPIN CORPORATION

 

Kopin Corporation 2001 Equity Incentive Plan Amendment

 

The Board of Directors of Kopin Corporation (the “Company”), pursuant to
authority reserved in Section 13 of the 2001 Equity Incentive Plan of the
Company (the “2001 Plan”), amended the 2001 Plan as follows, which such action
was ratified by the stockholders of the Company on April 24, 2003:

 

Effective as of March 7, 2003, Sections 4 and 8.1 of the 2001 Plan are deleted
in their entirety and replaced with the following:

 

4. Stock Subject to the Plan. At no time shall the number of shares of Common
Stock issued pursuant to or subject to outstanding Awards granted under the Plan
exceed 3,500,000 shares of Common Stock; subject, however, to the provisions of
Section 8 of the Plan. For purposes of applying the foregoing limitation, if any
Option expires, terminates, or is cancelled for any reason without having been
exercised in full, or if any Award of Restricted Stock is forfeited by the
recipient, the shares not purchased by the Optionee or forfeited by the
recipient shall again be available for Awards to be granted under the Plan.
Shares of Common Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.

 

8.1. Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company as of March 7, 2003. Subject
to Sections 8.2 and 8.3, if subsequent to that date the outstanding shares of
Common Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Common Stock or other securities, through merger, consolidation, sale
of all or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment will be made in
(i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Options (without change in the aggregate
purchase price as to which such Options remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has adopted this Amendment, effective as of the
7th day of March, 2003.

 

KOPIN CORPORATION

 

By:    /s/    John C.C. Fan                        

John C.C. Fan

President and Chief Executive Officer